Citation Nr: 1635473	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-43 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for hearing loss, tinnitus, and a sinus condition. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2015, the Board remanded the claims for further development.

While the case was in remand status, in a rating decision dated in October 2015, the RO granted service connection for hearing loss.  The benefit sought, namely, service connection, having been granted, that issue is no longer on appeal.

Subsequent to the most recent (January 2016) supplemental statement of the case (SSOC), VA medical records dating from October 2015 to February 2016 were associated with the claims file.  However, there is no material change in the evidence, as these records simply show that the Veteran presently has a sinus disorder; a fact which has never been in dispute.  Remand for another SSOC is therefore not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to service.

2.  The Veteran's current sinus disorder is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a sinus disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

A standard letter sent by the RO in August 2013 satisfied the duty to notify provisions.

As for VA's duty to assist, the Veteran's VA and private medical records have been obtained and are in the claims file.  

In addition, the Veteran was afforded VA examinations in September 2015 and October 2015 regarding his claims of service connection, pursuant to the Board's remand.  The examination reports are adequate because the examiners reviewed the claims file, physically examined the Veteran, conducted appropriate tests, reported all findings in detail, and explained the conclusions reached.  

In August 2016, the Veteran requested that the Veteran be afforded a new VA examination by an Ear, Nose, and Throat specialist, but finds that such is not needed since the September 2015 examination, which was done by a competent medical provider/VA Nurse Practitioner, included a review of the Veteran's medical history, and the ensuing opinion was based on the lay as well as medical evidence of record and included an explanation/rationale in support of the conclusions reached.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed .Cir. 2009) (providing that the Board is entitled to assume the competency of a VA examiner); and Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013) (providing that the Board can rely on presumption that a person is qualified to provide a medical opinion, in the case of an ARNP, and the matter of competency must be objected to at the Board even for a pro se claimant, particularly in light of the possibility of this leading to system-wide backlogs and delays).  This presumption has not been rebutted.  Thus, VA's duty to assist has been met.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

III.  Merits

Tinnitus

The Veteran seeks service connection for tinnitus.  On VA audiology examination in October 2015, he reported that he had loud noise exposure during service in his occupation as a machinist, and loud noise exposure associated with firing his rifle, and "mortars and BARs with no ear protection at the range."  Clinical testing found profound right ear and severe left ear sensorineural hearing loss, which the examiner averred was likely related to service; and the Veteran has been service connected for bilateral hearing loss.  However, the examiner felt that the Veteran's recurrent tinnitus did not appear to be related to his hearing loss because he would be reporting it and that he recalled noticing it in 1979.

Recent VA and private medical records reflect severe hearing loss, and of recurrent tinnitus.  See, e.g., February 2016 VA audiology records, and March 2013 private audiology records.  Additionally, in an October 2015 statement, the Veteran recalled having some tinnitus since 1949, and stated that the ringing in his ears has lessened as his hearing loss has become more profound.  

The VA examiner gave an opinion that the Veteran's hearing loss is related to noise exposure during service.  It appears that he would have provided a similar opinion if the Veteran recalled experiencing tinnitus earlier than 1979.  As the Vetera credibly reported experiencing tinnitus in 1949 instead of 1979, the medical opinion was based on an inaccurate medical history in that regard.  When according the Veteran the benefit of the doubt, the Board finds that he has tinnitus that is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for tinnitus is warranted.

Sinus Disorder

The Veteran also seeks service connection for a sinus disorder, which he says began while he was in The Philippines in 1945, when he "experienced a headache and went to sick call."  See September 2013 statement from Veteran.  He recalls that he was given aspirin.  

Private medical records dating from September 2013 advise "history: chronic sinusitis" (see, e.g., October 2015 Balloon Sinoplasty Procedure records); and VA medical records dating from December 2015 advise "cyst of nasal sinus."  There is, however, no record of a sinus disorder during service and on separation examination in September 1946, no ear, nose, or throat abnormality was found.  In fact, there is no medical evidence in the claims file of a sinus disorder until March 2013, which is nearly 70 years after service, when the Veteran complained of sinus problems during a March 2013 private audiology assessment.  

There is also no competent evidence that links a post-service sinus disorder to service.  According to a September 2015 VA examiner, the Veteran's sinus disorder/sinusitis is not related to service because there was no sinus pain or congestion found on discharge examination in 1946; and because there is no medical record of nasal congestion after service until 2013.  This directly opposes the claim as to the nexus element; and there is no medical opinion evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between a current sinus disorder and his remote service more than 60 years ago, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between a current sinus disorder and service is beyond the Veteran's lay capacity and is of no probative weight.

In sum, VA and private medical records confirm that the Veteran currently suffers from a sinus disorder.  Moreover, the Veteran was apparently treated for sinus complaints during service.  However, no sinus disorder was found during his separation examination, which belies a finding of chronicity during service.  Moreover, there is no post-service evidence of a sinus disorder until nearly 70 years after service; and no competent evidence of a link between a current sinus disorder and service.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for a sinus disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


